DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                                Status of Claims
Claim(s) 1, 8-9, 12-13, 17-18, 27, 32-36, 42 and 44-46 are pending. Claim(s) 2-7, 10-11, 14-16, 19-26, 28-31, 37-41 and 43 are canceled. Claim(s) 47-49 have been withdrawn in light of applicant’s response to the election requirement, filed 07/13/2021. 
Election/Restrictions
Applicant's election with traverse of Claim(s) 1-46 in the reply filed on 07/13/2021 is acknowledged.  The applicant states that the election is made with traverse, without providing arguments as to why they are traversed.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 33 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  
“L* value no greater than…”. There is no specified value that is recited in the claims in which the L* is no greater than. For the purposes of examining, the examiner is interpreting “no greater than” to be the value of which the claim is dependent on, which is a value of 50.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 8-9, 12-13, 17-18, 27, 32-36, 42 and 44-46 are rejected under 35 U.S.C. 103 as being unpatentable over Karsikas (US 2016/0059582) in view of Zhang (US 2011/0193929)
As Per Claim 1, Karsikas discloses a method for creating a mark with a desired colour on an article [abstract], wherein the article comprises:
 a metal having a metal surface [abstract; “…marking a metal surface are provided…”], and which method comprises: 
providing a laser [Fig. 1, #114] for emitting a laser beam [Par. 6; “…laser marking unit capable of forming a laser beam onto the metal surface…”] comprising laser pulses having a pulse energy, a pulse 
 providing a scanner comprising a first mirror for scanning the laser beam in a first direction, and a second mirror for scanning the laser beam in a second direction [Par. 19; “…The direction may be utilised using mirrors, optical fibres, lens systems or scanning optics, for example….”];
  providing a lens for focussing the laser beam from the laser onto the metal surface to form a spot having a spot diameter and a pulse fluence [Par. 84; “…the lens system of the marking unit is configured to direct the beam to the object according to the optical sensors….”];
  providing a controller for controlling the scanner with a control signal [Par. 71; “…The controller unit or control circuitry is configured to send parameters 602 related to the laser beam generation and control to the marking unit 116. The parameters comprise the wavelength, and power of a laser beam, the beam diameter of a laser beam, driving angle and beam density of the laser beam and the number of laser scans to be performed…”];
marking a plurality of lines separated by a hatch distance on the metal surface to form the mark by scanning the scanner while pulsing the laser [Par. 83; “…the marking unit transmitting the laser beam or beams comprise a sensing unit configured to determine the outline of the object to be marked. In an embodiment, the sensing unit may be based on optical sensors and it can thus control the marking unit to follow the outlines of a three-dimensional object….”];
a mark-facilitating layer applied to the metal surface [Claim 1; “…a coating unit for producing a coating on the metal surface…”]; and

Karsikas does not disclose prior to marking with the laser causing the article to be such a mark-facilitating layer applied to the metal surface, which mark-facilitating layer allows the laser pulses to pass through the mark-facilitating layer and strike the metal surface;
 selecting the pulse fluence to cause a plume comprising material from the metal surface to be ejected from the metal surface, retaining at least a portion of the plume with the mark-facilitating layer in contact with the metal surface in order to enable the plume to mark the metal surface; 
the colour being given by the spot to spot separation, the hatch distance, the pulse fluence, the pulse width, and the number of times each line is written;
 selecting the spot to spot separation, the hatch distance, the pulse fluence, the pulse width, and the number of times each line is written to form the desired colour.
Zhang, much like Kariskas, pertains to a method and apparatus for reliably laser marking articles. [abstract] 
Zhang discloses selecting a scan speed, the pulse repetition frequency, and the spot diameter to provide a desired spot to spot separation between the centre of consecutive spots during each san of the scanner [Par. 41; “…The second manner of controlling grey scale is to vary the total dose at the surface of the aluminum by changing the bite sizes or line pitches when marking the desired patterns. Changing bite sizes refers to adjusting the rate at which the laser pulse beam is moved relative to the surface of the aluminum or changing the pulse repetition rate or both, which results in changing the distance between successive laser pulse impact sites on the aluminum….”],  the method being characterized by:

 selecting the pulse fluence to cause a plume comprising material from the metal surface to be ejected from the metal surface, retaining at least a portion of the plume with the mark-facilitating layer in contact with the metal surface in order to enable the plume to mark the metal surface [Par. 55; “…In this embodiment laser parameters are selected which result in high power, stable operation of the laser and a marking rate which provides good system throughput. The focal height is then adjusted to provide fine control over the laser fluence…”; the reference clearly discloses controlling a pulse fluence in order to obtain control over the marking. The limitations are regarding functional limitations post the occurance of the pulse fluence (i.e. causing a plume) and since the reference clearly discloses having control of the pulse fluence, it is understood that a plume would be created via the pulse fluence]; 
the colour being given by the spot to spot separation, the hatch distance, the pulse fluence, the pulse width, and the number of times each line is written [Par. 41; “…The second manner of controlling grey scale is to vary the total dose at the surface of the aluminum by changing the bite sizes or line pitches when marking the desired patterns. Changing bite sizes refers to adjusting the rate at which the laser pulse beam is moved relative to the surface of the aluminum or changing the pulse repetition rate or both, which results in changing the distance between successive laser pulse impact sites on the aluminum….”];
 selecting the spot to spot separation, the hatch distance, the pulse fluence, the pulse width, and the number of times each line is written to form the desired colour [Par. 41; “…The second manner of controlling grey scale is to vary the total dose at the surface of the aluminum by changing the bite sizes or line pitches when marking the desired patterns. Changing bite sizes refers to adjusting the rate 
Zhang discloses the benefits of controlling the spot to spot separation, distance, fluence, pulse width and number of times each line is written in that it they improve the reliability and repeatability of the marks. [Par. 11] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the method of marking as taught by Kariskas in view of the method of marking as taught by Zhang to further include prior to marking with the laser causing the article to be such a mark-facilitating layer applied to the metal surface, which mark-facilitating layer allows the laser pulses to pass through the mark-facilitating layer and strike the metal surface, selecting the pulse fluence to cause a plume comprising material from the metal surface to be ejected from the metal surface, retaining at least a portion of the plume with the mark-facilitating layer in contact with the metal surface in order to enable the plume to mark the metal surface, the colour being given by the spot to spot separation, the hatch distance, the pulse fluence, the pulse width, and the number of times each line is written, selecting the spot to spot separation, the hatch distance, the pulse fluence, the pulse width, and the number of times each line is written to form the desired colour to improve the reliability and repeatability of the marks. [Par. 11]
As Per Claim 8, Kariskas discloses all limitations of the invention except wherein the plume has a recoil pressure, and the mark-facilitating layer has a contact with the metal surface, which contact is sufficient to retain at least a portion of the recoil pressure of the plume. 
Zhang, much like Kariskas, pertains to a method and apparatus for reliably laser marking articles. [abstract] 
Zhang discloses the plume has a recoil pressure [Par. 55; “…In this embodiment laser parameters are selected which result in high power, stable operation of the laser and a marking rate the reference clearly discloses controlling a pulse fluence in order to obtain control over the marking. The limitations are regarding functional limitations post the occurance of the pulse fluence (i.e. causing a plume) and since the reference clearly discloses having control of the pulse fluence, it is understood that a plume would be created via the pulse fluence, and by having the presence of a plume, an “recoil pressure” would be present], and the mark-facilitating layer[Fig. 12a, #124]  has a contact with the metal surface [Fig. 12a, #118], which contact is sufficient to retain at least a portion of the recoil pressure of the plume [as stated above, since the presence of the pulse fluence automatically means a plume with a recoil pressure is present, by irradiating said laser pulse on the surface, the recoil pressure of the plume would be on the contact of said surface.]
 Zhang discloses the benefits of controlling the fluence in that it improves the reliability and repeatability of the marks. [Par. 11] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the marking apparatus as taught by Kariskas in view of the marking apparatus as taught by Zhang to further include  the plume has a recoil pressure, and the mark-facilitating layer has a contact with the metal surface, which contact is sufficient to retain at least a portion of the recoil pressure of the plume to improve the reliability and repeatability of the marks. [Par. 11]
As Per Claim 9, Kariskas discloses all limitations of the invention except including the step of selecting the spot to spot separation, the hatch distance, the pulse fluence, the pulse width, and the number of times each line is written such that the mark has a surface roughness average Ra value less than or equal to fifty microns.
Zhang, much like Kariskas, pertains to a method and apparatus for reliably laser marking articles. [abstract] 
although the reference does not explicitly disclose the range at which the surface is to be roughened, the reference clearly contemplates adjusting all of the parameters as recited in the claim for the benefit below, thus it is well within the functionality of the reference to control the surface roughness based on adjusting said parameters.]
Zhang discloses the benefits of controlling the value of the spot to spot separation, distance, fluence, pulse width and number of times each line is written in that it they improve the reliability and repeatability of the marks. [Par. 11] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the marking apparatus as taught by Kariskas in view of the marking apparatus as taught by Zhang to further include  including the step of selecting the spot to spot separation, the hatch distance, the pulse fluence, the pulse width, and the number of times each line is written such that the mark has a surface roughness average Ra value less than or equal to fifty microns to improve the reliability and repeatability of the marks [Par. 11] that otherwise higher values of surface roughness would damage the mark to be fabricated and not allow for an optimal mark to be produced. 
As Per Claim 12, Kariskas discloses wherein the metal surface comprises a bare metal surface. [Par. 6; “…a bed for an object comprising a metal surface…”]
As Per Claim 13, Kariskas discloses wherein the metal surface comprises an additional layer. [Claim 1; “…a coating unit for producing a coating on the metal surface…”; the examiner is interpreting the “coating” as being an additional layer on the metal surface.]
As Per Claim 17, Kariskas discloses wherein the metal surface comprises copper, aluminium, gold, silver, platinum, palladium, nickel, titanium, tin, iron, chromium, stainless steel or an alloy comprising one of the preceding metals. [Par. 46; “…laser marking may be utilised on electrolytically polished or coloured steel surfaces to obtain more colours and colour layers. In addition, titanium or alloys of titanium and aluminium may be marked….”]
As Per Claim 18, Kariskas discloses wherein the mark-facilitating layer comprises glass, sapphire, a lacquer, a conformal coating, a sheet material, a polymer or an adhesive backed tape.  [Claim 1; “…a coating unit for producing a coating on the metal surface…”]
As Per Claim 27, Kariskas discloses all limitations of the invention except the step of removing the mark-facilitating layer.
Zhang, much like Kariskas, pertains to a method and apparatus for reliably laser marking articles. [abstract] 
Zhang discloses the step of removing the mark-facilitating layer. [Par. 48; “…laser pulses 126 expose areas 128, 130 of the photoresist 124. In FIG. 12c the unexposed resist 134 remains following resist processing, but the exposed resist has been removed leaving voids 132 in the processed resist layer 134…”]
Zhang discloses the benefits of the mark facilitating layer in that prevents color from being marked in unwanted regions. [Par. 48] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the mark-facilitating layer as taught by Kariskas in view of the mark-facilitating layer as taught by Zhang to further include the step of removing the mark-facilitating layer to prevent color from being marked in unwanted regions. [Par. 48]
As Per Claim 32, Kariskas discloses all limitations of the invention except wherein the colour is grey or black with an L* value no greater than 50.

Zhang discloses wherein the colour is grey or black with an L* value no greater than 50. [Par. 34; “…Commercially acceptable black is defined as a mark having CIE chromaticity of L*=40, a*=5, and b*=10 or less….”]
Zhang discloses the benefits of the L* value in that it allows for minimal cracking of the mark area while being much less expensive, and requires less maintenance while having longer lifetimes. [Par. 34] 
Therefore, it would have been obvious to modify the method of marking as taught by Kariskas in view of the method of marking as taught by Zhang to further include wherein the colour is grey or black with an L* value no greater than 50 to allow for minimal cracking of the mark area while being much less expensive, and requires less maintenance while having longer lifetimes. [Par. 34]
As Per Claim 33, as best understood by the examiner, Kariskas discloses method according to claim 32 wherein the L* value is no greater than.
Zhang, much like Kariskas, pertains to a method and apparatus for reliably laser marking articles. [abstract] 
Zhang discloses wherein the L* value is no greater than. [Par. 34; “…Commercially acceptable black is defined as a mark having CIE chromaticity of L*=40, a*=5, and b*=10 or less….”]
Zhang discloses the benefits of the L* value in that it allows for minimal cracking of the mark area while being much less expensive, and requires less maintenance while having longer lifetimes. [Par. 34] 
Therefore, it would have been obvious to modify the method of marking as taught by Kariskas in view of the method of marking as taught by Zhang to further include the L* value is no greater than to 
As Per Claim 34, Kariskas discloses all limitations of the invention except wherein the laser is a pulsed laser providing a laser beam having a pulse width greater than one hundred picoseconds.
Zhang, much like Kariskas, pertains to a method and apparatus for reliably laser marking articles. [abstract] 
Zhang discloses wherein the laser is a pulsed laser providing a laser beam having a pulse width greater than one hundred picoseconds. [Claim 1; “…pulse width ranges from about 1 picosecond to about 1000 nanoseconds…”]
Zhang discloses the benefits of the controlling the pulse width in that it improves the reliability and repeatability of the marks. [Par. 11]
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the method of marking as taught by Kariskas in view of the method of marking as taught by Zhang to further include a laser beam having a pulse width greater than one hundred picoseconds to improve the reliability and repeatability of the marks. [Par. 11]
As Per Claim 35, Kariskas discloses all limitations of the invention except wherein the pulse width is greater than 1 nanosecond. 
Zhang, much like Kariskas, pertains to a method and apparatus for reliably laser marking articles. [abstract] 
Zhang discloses wherein the pulse width is greater than 1 nanosecond. [Claim 1; “…pulse width ranges from about 1 picosecond to about 1000 nanoseconds…”] 
Zhang discloses the benefits of the controlling the pulse width in that it improves the reliability and repeatability of the marks. [Par. 11]

As Per Claim 36, Kariskas discloses wherein the wavelength is in the range 1000 nm to 1100nm. [Page 4, Table 3; “…Wavelength 193-10600 nm…”]
As Per Claim 42, Kariskas discloses all limitations of the invention except wherein the pulse repetition frequency is at least 500 kHz.
Zhang, much like Kariskas, pertains to a method and apparatus for reliably laser marking articles. [abstract] 
Zhang discloses wherein the pulse repetition frequency is at least 500 kHz. [Par. 31; “…This laser 10 is rated to produce 6 Watts of continuous power and has a maximum pulse repetition rate of 1000 KHz…”] 
Zhang discloses the benefits of the pulse repetition frequrncy in that it provides precision control over the spot size and fluence of the mark to be made to obtain the desired pattern. [Par. 33]
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the method of marking as taught by Kariskas in view of the method of marking as taught by Zhang to further include wherein the pulse repetition frequency is at least 500 kHz to provide precision control over the spot size and fluence of the mark to be made to obtain the desired pattern. [Par. 33]
As Per Claim 44, Kariskas discloses wherein each line is written more than once. [Par. 71; “…The parameters comprise the wavelength, and power of a laser beam, the beam diameter of a laser beam, driving angle and beam density of the laser beam and the number of laser scans to be performed, for example…” the reference explicitly contemplates providing multiple laser scans to obtain the desired marks.]
As Per Claim 45, Kariskas discloses wherein the laser, the metal surface, and the mark-facilitating layer are selected such that the plume forms a mark on the mark-facilitating layer. [Claim 1; “…the at least one processor, cause the apparatus at least to: receive from a remote computer control data comprising parameters to create a pattern on the metal surface; control the temperature control unit and the gas unit to produce a temperature and atmosphere in space under the cover on the basis of the parameters; control the focus and bandwidth of the laser marking unit on the basis of the parameters to produce the pattern on the metal surface; and control the coating unit on the basis of the parameters to produce a coating on the metal surface….”]
As Per Claim 46, Kariskas discloses the step of providing an apparatus for providing the mark-facilitating layer. [Fig. 1, #124]
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMAD ABDEL-RAHMAN whose telephone number is (571)272-0417.  The examiner can normally be reached on M-F (7:30AM - 5:30 AM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IBRAHIME ABRAHAM can be reached on 571-270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/AHMAD ABDEL-RAHMAN/              Examiner, Art Unit 3761                                   

/CHRISTOPHER M KOEHLER/               Primary Examiner, Art Unit 3726